This Office Action is in response to the response filed on September 20, 2022. 

Applicant’s election without traverse (the applicant did not argue the restriction) of Group I, claims 1-16, is acknowledged.  Claims 17-20 are withdrawn from further consideration.

Claims 1-4, 7 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (United States Patent Application Publication 2021/0280638).
As to independent claim 1, Li discloses a structure (see the entire reference, including the Fig. 16 disclosure) comprising:  a resistive memory element including a first electrode 130, a second electrode 175A, a third electrode 175B, and a switching layer 125 (Figs. 14-15) having a first side surface, the first electrode 130 coupled to the switching layer, the second electrode 175A coupled to the first side surface of the switching layer, and the third electrode 175B coupled to the switching layer.
As to dependent claim 2, Li’s switching layer 125 includes a second side surface opposite to the first side surface, and the third electrode 175B is coupled to the second side surface of the switching layer.
As to dependent claim 3, Li’s switching layer 125 includes a bottom surface and a top surface opposite to the bottom surface, and Li’s structure further comprises an insulator layer 505 on the top surface of the switching layer.
As to dependent claim 4, Li’s insulator layer 505 extends from the first side surface of the switching layer 125 to the second side surface of the switching layer.

As to dependent claim 7, Li’s insulator layer 505 fully covers the top surface of the switching layer 
As to independent claim 16, Li discloses a method (see the entire reference, including the Figs. 14-15 disclosure) comprising:  forming a first electrode 130 (Fig. 15) of a resistive memory element; forming a switching layer 125 of the resistive memory element that is coupled to the first electrode; forming a second electrode 170A (Fig. 14) of the resistive memory element that is coupled to a first side surface of the switching layer; and forming a third electrode 170B (Fig. 14) of the resistive memory element that is coupled to the switching layer.

Claims 5, 6 and 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814